w?-/^
                               ELECTRONIC RECORD




COA#       01-13-00897-CR                        OFFENSE: 1.01 (Poss of Marihuana)

STYLE:     CesarRocha v. The State of Texas      COUNTY:          Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:   Co Crim Ct at Law No 1



DATE: 03/12/2015                 Publish: YES    TCCASE#:         1914250




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Cesar Rocha v. The State of Texas           CCA#:            *on*is
        APPELLAA/J-^                  Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

     Refuse*                                         JUDGE:

DATE:    Q'$/jLt(3&/ T                               SIGNED:                             PC:_

JUDGE: ^                                              PUBLISH:.                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD